DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 

Claims 1-20 are pending.  Of these, claims 1, 12 and 15 are independent.


Specification/Claim Informality Objections
In claim 20, “the primary and/or the secondary counts” should be --the primary and/or the secondary count values-- (for consistency and clarity, with reference to their antecedents in parent claim 15).  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,805,782 B1 (“LIOU”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 12, LIOU discloses a method of operating an apparatus, the method comprising: 
latching a previously accessed address (e.g., ADL 213 in Fig. 2 latches a previous ADDX/ CNT_ADD, corresponding to add_WL.n in Fig. 2; also, with reference to column 8, lines 56-57 “previous activate commands”); 
receiving a command address (e.g., a later ADDX in Fig. 2); 
tracking a primary count value when the command address matches the previously accessed address (e.g., with reference to column 8, lines 26-29 “calculate (or update) a disturbance count of the wordline WL.n+1 … each time the wordline WL.n is activated (e.g. incrementing the disturbance count by one)”, thus tracking/ calculating/ updating/ incrementing the primary count value associated with WL.n+1 when the later ADDX in Fig. 2 corresponds to/ matches add_WL.n in Fig. 2, previously accessed); 
tracking a secondary count value associated with the command address matching the previously accessed address (e.g., with reference to column 8, lines 26-29 “calculate (or update) a disturbance count of … the wordline WL.n−1 … each time the wordline WL.n is activated (e.g. incrementing the disturbance count by one)”, thus tracking/ calculating/ updating/ incrementing the secondary count value associated with WL.n-1 when the later ADDX in Fig. 2 corresponds to/ matches add_WL.n in Fig. 2, previously accessed); and 
initiating a row hammer refresh (RHR) operation when the primary count value reaches a primary threshold, when the secondary count value reaches a secondary threshold, or a combination thereof (e.g., with reference to column 8, lines 31-36 “When the monitor circuit 232 determines that the disturbance count of the wordline WL.n+1 meets a refresh criterion (e.g. the disturbance count is greater than or equal to a predetermined threshold), the monitor circuit 232 may output the intermediate address ADD.D+1 so as to refresh the wordline WL.n+1”, and similarly with WL.n-1, with reference to column 8, lines 11-13 “control operations associated with the wordline WL.n+1 are identical/similar to those associated with the wordline WL.n−1”).

Regarding claim 13, LIOU discloses the method of claim 12, wherein the primary and secondary values are configured to control different refresh operations associated with the command address (e.g., with reference to column 8, lines 11-13 and 31-36 as highlighted above, thus different refresh operations associated with WL.n+1 and WL.n-1, which are associated with the later ADDX in Fig. 2).

Regarding claim 14, LIOU discloses the method of claim 12, further comprising: 
calculating a primary address of a primary victim word line (e.g., determining/ calculating IN_ADD/ TRR_ADD/ CNT_ADD in Fig. 2, for WL.n+1 as a primary victim word line) associated with the primary count value (associated with WL.n+1, with reference to column 8, lines 31-36 as highlighted above); and 
calculating a secondary address of a secondary victim word line (e.g., determining/ calculating IN_ADD/ TRR_ADD/ CNT_ADD in Fig. 2, for WL.n-1 as a secondary victim word line) associated with the secondary count value (associated with WL.n-1, with reference to column 8, lines 11-13 and 31-36 as highlighted above), 
wherein initiating the RHR operation includes recharging the primary victim word line (associated with WL.n+1) and/or the secondary victim word line (associated with WL.n-1) according to the respective count values (associated with WL.n+1 and WL.n-1, with reference to column 8, lines 11-13 and 31-36 as highlighted above).

Regarding independent claim 15, LIOU discloses an apparatus, comprising: 
an address bus configured to convey an address (e.g., ADDX in Fig. 2) associated with a command (e.g., CMD in Fig. 2), wherein the command address corresponds to a word line (e.g., with reference to add_WL.n in Fig. 2); 
a tracking circuit coupled to the address bus (e.g., in Fig. 2), the tracking circuit configured to: 
track a primary count value and a secondary count value when the address matches a previously accessed address (e.g., with reference to column 8, lines 26-29 “calculate (or update) a disturbance count of the wordline WL.n+1 … and … the wordline WL.n−1 … each time the wordline WL.n is activated (e.g. incrementing the disturbance count by one)”, thus tracking/ calculating/ updating/ incrementing the primary and secondary count values associated with WL.n+1 and WL.n-1 when ADDX in Fig. 2 corresponds to/ matches add_WL.n as an address previously accessed), 
calculate a primary address (e.g., determining/ calculating IN_ADD/ TRR_ADD/ CNT_ADD in Fig. 2, for WL.n+1) based on the primary count value (associated with WL.n+1, with reference to column 8, lines 31-36 “When the monitor circuit 232 determines that the disturbance count of the wordline WL.n+1 meets a refresh criterion (e.g. the disturbance count is greater than or equal to a predetermined threshold), the monitor circuit 232 may output the intermediate address ADD.D+1 so as to refresh the wordline WL.n+1”), and 
calculate a secondary address (e.g., determining/ calculating IN_ADD/ TRR_ADD/ CNT_ADD in Fig. 2, for WL.n-1) based on the secondary count value (associated with WL.n-1, with reference to column 8, lines 31-36 as highlighted above and column 8, lines 11-13 “control operations associated with the wordline WL.n+1 are identical/similar to those associated with the wordline WL.n−1”), wherein the primary count value and the secondary count values are configured to control corresponding refresh operations respectively associated with the primary address and the secondary address (e.g., with reference to column 8, lines 11-13 and 31-36 as highlighted above, thus controlling the refresh operations associated with WL.n+1 and WL.n-1).

Regarding claim 20, LIOU discloses the apparatus of claim 15, wherein the tracking circuit is configured to reset the primary and/or the secondary counts according to a scheduled refresh address associated with an independently scheduled refresh operation (e.g., with reference to column 5, lines 50-57 “the wordline WL.n is refreshed in response to the refresh command Ref_cmd, the refresh control circuit 130 may check if the disturbance record associated with the wordline WL.n is stored in the refresh control circuit 130. When the refresh control circuit 130 stores the disturbance record associated with the wordline WL.n, the refresh control circuit 130 may discard/delete the disturbance record associated with the wordline WL.n”, implying that an independently scheduled Ref_cmd associated with WL.n+1 and/or WL.n-1 discards/ deletes/ resets the disturbance record/ count associated with WL.n+1 and/or WL.n-1).

Regarding independent claim 1, LIOU discloses an apparatus, comprising: 
an address bus configured to convey a command address (e.g., ADDX in Fig. 2) accompanied by a command (e.g., CMD in Fig. 2), wherein the command address identifies a word line to be activated, deactivated, or a combination thereof (e.g., with reference to add_WL.n in Fig. 2) according to the command (CMD); 
a primary circuit grouping connected to the address bus (e.g., in Fig. 2), the primary circuit grouping including circuit components configured to: 
latch a previously accessed address (e.g., ADL 213 in Fig. 2 latches a previous ADDX/ CNT_ADD, corresponding to add_WL.n in Fig. 2; also, with reference to column 8, lines 56-57 “previous activate commands”), 
track a primary count value when the command address matches the previously accessed address (e.g., with reference to column 8, lines 26-29 “calculate (or update) a disturbance count of the wordline WL.n+1 … each time the wordline WL.n is activated (e.g. incrementing the disturbance count by one)”, thus tracking/ calculating/ updating/ incrementing the primary count value associated with WL.n+1 when ADDX in Fig. 2 corresponds to/ matches add_WL.n in Fig. 2, previously accessed), and 
calculate a primary address (e.g., determining/ calculating IN_ADD/ TRR_ADD/ CNT_ADD in Fig. 2, for WL.n+1) when the primary count value reaches a primary threshold (e.g., associated with WL.n+1, with reference to column 8, lines 31-36 “When the monitor circuit 232 determines that the disturbance count of the wordline WL.n+1 meets a refresh criterion (e.g. the disturbance count is greater than or equal to a predetermined threshold), the monitor circuit 232 may output the intermediate address ADD.D+1 so as to refresh the wordline WL.n+1”); and 
a secondary circuit grouping connected to the address bus (e.g., in Fig. 2), the secondary circuit grouping including circuit components configured to: 
track a secondary count value associated with the command address matching the previously accessed address (e.g., with reference to column 8, lines 26-29 “calculate (or update) a disturbance count of … the wordline WL.n−1 … each time the wordline WL.n is activated (e.g. incrementing the disturbance count by one)”, thus tracking/ calculating/ updating/ incrementing the secondary count value associated with WL.n-1 when ADDX in Fig. 2 corresponds to/ matches add_WL.n in Fig. 2, previously accessed), and 
calculate a secondary address (e.g., determining/ calculating IN_ADD/ TRR_ADD/ CNT_ADD in Fig. 2, for WL.n-1) when the secondary count value reaches a secondary threshold (e.g., associated with WL.n-1, with reference to column 8, lines 31-36 as highlighted above and column 8, lines 11-13 “control operations associated with the wordline WL.n+1 are identical/similar to those associated with the wordline WL.n−1”).

Regarding claim 11, LIOU discloses the apparatus of claim 1, wherein the primary and secondary count values are configured to control different refresh operations associated with the command address (e.g., with reference to column 8, lines 11-13 and 31-36 as highlighted above, thus controlling the different refresh operations associated with WL.n+1 and WL.n-1, that are associated with ADDX in Fig. 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,805,782 B1 (“LIOU”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 3, LIOU discloses the apparatus of claim 1, further comprising: 
a memory array including memory cells each configured to store a data value, wherein the memory cells are arranged according to word lines (e.g., implied in Fig. 3 and column 1, lines 16-20); and 
a refresh circuit connected to the memory array and the primary and the secondary circuit groupings, the refresh circuit configured to refresh the memory cells according to the word lines (e.g., the refresh circuit including 236/ 238/ 240 in Fig. 2, with reference to column 1, lines 16-20), 
wherein the primary count value reaching the primary threshold corresponds to a row hammer condition that triggers the refresh circuits to refresh one or more rows associated with the command address (e.g., with reference to column 8, lines 11-13 and 31-36 as highlighted above in the rejection of claim 1, thus refreshing rows associated with WL.n+1 and WL.n-1, which are associated with ADDX in Fig. 2).
LIOU does not expressly disclose that the data value is represented by an amount of charge and that the refreshing restores the amount of charges stored in the memory cells.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to adapt the configuration/ method of LIOU in a DRAM, such that the data value would be represented by an amount of charge and that the refreshing would restore the amount of charges stored in the memory cells, since DRAMs were common and well known in the art as a high density, high speed memory in computing/ data processing systems (e.g., desktop computers, cloud servers, portable laptops, mobile phones and tablets, etc.), thus preventing data access errors and maintaining data integrity therein (e.g., with reference to column 1, lines 22-24).


Allowable Subject Matter
Claims 2, 4-10 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2 and 16, the prior arts of record do not disclose or suggest the combination of all the limitations in the claims and respective base claims 1 and 15, including:  the secondary circuit grouping/ the tracking circuit is configured to increment the secondary count value when the primary count value reaches a primary threshold.
Regarding claim 4 (and its dependent claims 5-10), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim, intervening claim 3 and base claim 1, including:  calculate the secondary address that corresponds to a secondary victim word line adjacent to the primary victim word line, and the primary victim word line is between the aggressor word line and the secondary victim word line.
Regarding claim 17 (and its dependent claims 18-19), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and base claim 15, including:  the secondary address corresponds to a secondary victim word line receiving a secondary effect (understood to be different than “a primary effect” recited earlier in the claim) from execution of the command involving the word line, and the primary victim word line is between the secondary victim word line and the word line associated with the command.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824